DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021, 02/04/2022, 03/27/2022, 04/14/2022 and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 36 and 51 are objected to because of the following informalities:
Regarding Claim 36 lines 4-5, “a control device in electronic communication with the injector comprising a visual display” is unclear, and should be amended to “a control device in electronic communication with the injector, wherein the control device comprises a visual display” for better clarity.  
Regarding Claim 51 line 4, “or any combination thereof,” should be amended to “or any combination thereof.” for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37-44 and 47-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 37-40 and 45 depend on canceled Claim 1, therefore are improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claims 37-40 and 45 to depend upon Claim 36. Amendments should be made accordingly.
Claim 41 depends upon canceled Claim 5, therefore is improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claim 41 to depend upon Claim 40. Amendments should be made accordingly.
Claims 42-43 depend upon canceled Claim 6, therefore are improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claims 42-43 to depend upon Claim 41. Amendments should be made accordingly.
Claim 44 depends upon canceled Claim 8, therefore is improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claim 44 to depend upon Claim 43. Amendments should be made accordingly.

Claims 47-49 and 54 depend upon canceled Claim 11, therefore are improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claims 47-49 and 54 to depend upon Claim 46. Amendments should be made accordingly.
Claim 50 depends on canceled Claim 14, therefore is improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claim 50 to depend upon Claim 49. Amendments should be made accordingly.
Claims 51-52 depend on canceled Claim 15, therefore are improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claims 51-52 to depend upon Claim 50. Amendments should be made accordingly.
Claim 53 depends on canceled Claim 17, therefore is improperly dependent and fail to further limit the subject matter. For the purposes of examination, the examiner is interpreting Claim 53 to depend upon Claim 52. Amendments should be made accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-55 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al., (US 9173995) in view of Cowan et al., (US 2017/0056604).
Regarding Claim 36, Tucker teaches a feedback and control system for a fluid injector (seen in Fig. 1A), comprising: an injector (Fig. 1A, (10)) comprising at least one syringe port (Fig. 1A, (16)) configured to receive a syringe adapter (Fig. 1B, (30)); and 
a control device ([Col. 7, lines 60-64] wherein the device has a control module for controlling fluid delivery, therefore the control module and device are in electronic communication) in electronic communication with the injector. 
While Tucker teaches having a control module, and teaches having a user interface ([Col. 8, lines 1-4] wherein user selected injection parameters are input into the device to then deliver to a patient based on said parameters), Tucker doesn’t explicitly teach the control module comprising a visual display having a user interface for guiding a user during operation of the injector, the control device being configured to: determine a recommended adapter type based on a type of fluid to be injected to a patient; and provide, on the visual display, an indication of the recommended adapter type to be connected to the at least one syringe port.  
In related prior art, Cowan teaches a feedback and control system for a fluid injector, having an injector (Cowan Fig. 58, (10)) with a control device (Cowan Fig. 58, (82)) comprising a visual display (Cowan Fig. 58, (118)) having a user interface for guiding a user during operation of the injector. In Cowan [0261], the user interface is part of the controller (82) and comprised on the display, wherein the user may monitor and configure the injector using the user interface. Further, Cowan [0267] teaches that the system can send alerts to the operator as well as messages indicating if syringes are properly mounted or if syringe mounting conflicts with the protocol that has been input; therefore the user interface guides a user during operation of the injector. 
Cowan further teaches the control device being configured to: determine a recommended adapter type based on a type of fluid to be injected to a patient. Cowan [0267] teaches the system sends a message to a user (operator) notifying syringe placement on which side of the injector, as well as whether syringe placement conflicts with the protocol that was input. Cowan further teaches providing, on the visual display, an indication of the recommended adapter type to be connected to the at least one syringe port, in Cowan [0261] wherein injection parameters are represented through graphical icons and visual indicators on the display, and wherein the user can interact with these; Cowan [0268] and Fig. 59 teaches displaying syringe/adapter types on the display (118).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the control module of Tucker, which already has a user interface, to include a visual display associated with the user interface, for guiding a user during operation of the injector, recommending the adapter type based on the type of fluid to be injected to a patient, and indicating the recommended adapter type is connected to the at least one syringe port; all as taught by Cowan, for the motivation of allowing the user to view and interact with the various injection parameters through graphical icons and visual indicators produced on the display (Cowan [0261]) thus making use of the device easier and reducing errors during use.

	Regarding Claim 37, Tucker in view of Cowan teaches the modified feedback and control system of claim 1 (according to examiner’s interpretation, wherein Claim 37 depends on Claim 36), wherein the recommended adapter type is determined based on a type of fluid to be injected to a patient by at least one of scanning a bar code on a prefilled syringe (Cowan [0111] wherein the syringe (12) can have at least one identification tag (34), such as a label or bar code, which can be read by a sensor (36) within the syringe port (16)) intended to be mounted within the syringe adapter, entering information regarding the type of fluid on the user interface (Cowan [0112] wherein the user can enter the type of fluid (saline solution and/or contrast solution) into the user interface of the injector via the fluid control module), or any combination thereof.  

Regarding Claim 38, Tucker in view of Cowan teaches the modified feedback and control system of claim 1 (according to examiner’s interpretation, wherein Claim 38 depends on Claim 36), wherein the indication is a visual icon of the recommended adapter type. Cowan [0261] teaches the various injection parameters are displayed on the user interface through graphical icons and visual indicators produced on the display. Therefore it would be obvious to one of ordinary skill in the art that the recommended adapter type is an injection parameter and would therefore also be a graphical (visual) icon produced on the display.

Regarding Claim 39, Tucker in view of Cowan teaches the modified feedback and control system of claim 1 (according to examiner’s interpretation, wherein Claim 39 depends on Claim 36), wherein the indication of the recommended adapter type to be connected to the at least one syringe port is displayed on a display of the injector. Cowan [0261] teaches the injection parameters are displayed as icons and graphics, and since the adapter type is an injection parameter. Therefore it would be obvious that the recommended adapter type would also be displayed as icons and graphics on the display.  
Regarding Claim 40, Tucker in view of Cowan teaches the modified feedback and control system of claim 1 (according to examiner’s interpretation, wherein Claim 40 depends on Claim 36), wherein the control device is further configured to: confirm that the syringe adapter mounted to the at least one syringe port is the recommended adapter type (Cowan [0267] wherein it is also possible to send messages to the operator alerting them to which syringe is on which side); and 
display a notification on the visual display if the syringe adapter mounted to the at least one syringe port is not the recommended adapter type (Cowan [0267] wherein when ‘which syringe is on which side’ conflicts with the user input protocol, a message is sent alerting the operator).  

Regarding Claim 41, Tucker in view of Cowan teaches the modified feedback and control system of claim 5 (according to examiner’s interpretation, wherein Claim 41 depends on Claim 40), wherein the syringe adapter comprises an encoding device (Tucker Fig. 1B and [Col 33, lines 39-67] wherein encoding devices (49) are provided on adapter portion (30)) associated therewith.  

Regarding Claim 42, Tucker in view of Cowan teaches the modified feedback and control system of claim 6 (according to examiner’s interpretation, wherein Claim 42 depends on Claim 41), wherein the encoding device (Tucker (49)) is at least one of a bar code having spaced bars (Tucker [Col. 33, lines 48-53] wherein the encoding device can be a barcode), a radio frequency identification device (RFID) tag (Tucker [Col. 33, lines 48-53] wherein the encoding device can be an RFID tag or any form of near-field communication), or any combination thereof (Tucker [Col. 33, lines 53-55] wherein a combination of (plurality of) encoding devices may be on the adapter portion).  

Regarding Claim 43, Tucker in view of Cowan teaches the modified feedback and control system of claim 6 (according to examiner’s interpretation, wherein Claim 43 depends on Claim 41), wherein the at least one syringe port (Tucker (16)) comprises a sensor (Tucker Fig. 2A, (51)) for obtaining information from the encoding device (Tucker (49)) about the syringe adapter (Tucker (30)) mounted thereto (Tucker [Col. 33, lines 55-57] wherein the sensor (51) is on the syringe port (16) and reads the encoding device (49)).  

Regarding Claim 44, Tucker in view of Cowan teaches the modified feedback and control system of claim 8 (according to examiner’s interpretation, wherein Claim 44 depends on Claim 43), wherein the control device confirms that the syringe adapter mounted to the at least one syringe port is the recommended adapter type. Cowan [0267] teaches it is also possible to send messages to the operator alerting them to which syringe is on which side, and, when ‘which syringe is on which side’ conflicts with the user input protocol, a message is sent alerting the operator. 
Tucker in view of Cowan further teaches the recommended adapter type is based on a signal from the sensor for obtaining information from the encoding device associated with the syringe adapter (Tucker [Col. 33, lines 39-41] wherein the syringe/syringe adapter portion (30) associated with the syringe (12) transmits information about the syringe (12) to the injector (10)).  
  
Regarding Claim 45, Tucker in view of Cowan teaches the modified feedback and control system of claim 1 (according to examiner’s interpretation, wherein Claim 45 depends on Claim 36), where the control device is further configured to: determine one or more injection parameters for an injection to be performed based, at least in part, on the recommended adapter type. Cowan [0261] teaches various injection parameters are based at least in part on input which may be inputted by a user and/or processor in communication with the fluid control device; the control device sensor of Cowan reads the syringe adapter encoding device to provide information for the fluid control device, therefore the fluid control device determines one or more injection parameters for an injection to be performed based in part on the recommended adapter type loaded in the syringe port.  

Regarding Claim 46, Tucker teaches a method of controlling a fluid injector system (seen in Fig. 1A), comprising an injector (Fig. 1A, (10)) comprising at least one syringe port (Fig. 1A, (16)) configured to receive a syringe adapter (Fig. 1B, (30)); and 
a control device ([Col. 7, lines 60-64] wherein the device has a control module for controlling fluid delivery, therefore the control module and device are in electronic communication) in electronic communication with the injector. 
While Tucker teaches having a control module, and teaches having a user interface ([Col. 8, lines 1-4] wherein user selected injection parameters are input into the device to then deliver to a patient based on said parameters), Tucker doesn’t explicitly teach the control module comprising a visual display having a user interface, the method comprising: determining, by the control device, a recommended adapter type based on a type of fluid to be injected to a patient; and providing, on the visual display, an indication of the recommended adapter type to be connected to the at least one syringe port.  
In related prior art, Cowan teaches a feedback and control system for a fluid injector, having an injector (Cowan Fig. 58, (10)) with a control device (Cowan Fig. 58, (82)) comprising a visual display (Cowan Fig. 58, (118)) having a user interface for guiding a user during operation of the injector. In Cowan [0261], the user interface is part of the controller (82) and comprised on the display, wherein the user may monitor and configure the injector using the user interface. Further, Cowan [0267] teaches that the system can send alerts to the operator as well as messages indicating if syringes are properly mounted or if syringe mounting conflicts with the protocol that has been input; therefore the user interface guides a user during operation of the injector. 
Cowan further teaches the control device being configured to: determine a recommended adapter type based on a type of fluid to be injected to a patient. Cowan [0267] teaches the system sends a message to a user (operator) notifying syringe placement on which side of the injector, as well as whether syringe placement conflicts with the protocol that was input. Cowan further teaches providing, on the visual display, an indication of the recommended adapter type to be connected to the at least one syringe port, in Cowan [0261] wherein injection parameters are represented through graphical icons and visual indicators on the display, and wherein the user can interact with these; Cowan [0268] and Fig. 59 teaches displaying syringe/adapter types on the display (118).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the control module of Tucker, which already has a user interface, to include a visual display associated with the user interface, for guiding a user during operation of the injector, recommending the adapter type based on the type of fluid to be injected to a patient, and indicating the recommended adapter type is connected to the at least one syringe port; all as taught by Cowan, for the motivation of allowing the user to view and interact with the various injection parameters through graphical icons and visual indicators produced on the display (Cowan [0261]) thus making use of the device easier and reducing errors during use.

Regarding Claim 47, Tucker in view of Cowan teaches the modified method of claim 11 (according to examiner’s interpretation, wherein Claim 47 depends on Claim 46), wherein the recommended adapter type is determined based on the type of fluid to be injected to a patient by at least one of scanning a bar code on a prefilled syringe (Cowan [0111] wherein the syringe (12) can have at least one identification tag (34), such as a label or bar code, which can be read by a sensor (36) within the syringe port (16)) intended to be mounted within the syringe adapter, entering information regarding the type of fluid on the user interface (Cowan [0112] wherein the user can enter the type of fluid (saline solution and/or contrast solution) into the user interface of the injector via the fluid control module), or any combination thereof.
  
Regarding Claim 48, Tucker in view of Cowan teaches the modified method of claim 11 (according to examiner’s interpretation, wherein Claim 48 depends on Claim 46), wherein the indication is a visual icon of the recommended adapter type. Cowan [0261] teaches the various injection parameters are displayed on the user interface through graphical icons and visual indicators produced on the display. Therefore it would be obvious to one of ordinary skill in the art that the recommended adapter type is an injection parameter and would therefore also be a graphical (visual) icon produced on the display.

Regarding Claim 49, Tucker in view of Cowan teaches the modified method of claim 11 (according to examiner’s interpretation, wherein Claim 49 depends on Claim 46), further comprising: mounting the syringe adapter to the at least one syringe port (as seen in Tucker Fig. 1A and 1B, where the adapter portion (30) of the syringe (12) is mounted in the syringe port (16)); 
confirming that the syringe adapter mounted to the at least one syringe port is the recommended adapter type (Cowan [0267] wherein it is possible to send messages to the operator alerting them to which syringe (and thus syringe adapter type) is on which side (in which syringe port)); and 
displaying a notification on the visual display if the syringe adapter mounted to the at least one syringe port is not the recommended adapter type (Cowan [0267] wherein it is also possible to send messages to the operator alerting them to which syringe is on which side, and, when ‘which syringe is on which side’ conflicts with the user input protocol, a message is sent alerting the operator).  
Regarding Claim 50, Tucker in view of Cowan teaches the modified method of claim 14, wherein the syringe adapter comprises an encoding device (Tucker Fig. 1B and [Col 33, lines 39-67] wherein encoding devices (49) are provided on syringe adapter portion (30)) associated therewith.  

Regarding Claim 51, Tucker in view of Cowan teaches the modified method of claim 15, wherein the encoding device (Tucker (49)) is at least one of a bar code having spaced bars (Tucker [Col. 33, lines 48-53] wherein the encoding device can be a barcode), a radio frequency identification device (RFID) tag (Tucker [Col. 33, lines 48-53] wherein the encoding device can be an RFID tag or any form of near-field communication), or any combination thereof, (Tucker [Col. 33, lines 53-55] wherein a combination of (plurality of) encoding devices may be on the adapter portion).  

Regarding Claim 52, Tucker in view of Cowan teaches the modified method of claim 15, wherein the at least one syringe port (Tucker (16)) comprises a sensor (Tucker Fig. 2A, (51)) for obtaining information from the encoding device (Tucker (49)) about the syringe adapter (Tucker (30)) mounted thereto (Tucker [Col. 33, lines 55-57] wherein the sensor (51) is on the syringe port (16) and reads the encoding device (49)).  

Regarding Claim 53, Tucker in view of Cowan teaches the modified method of claim 17, wherein the syringe adapter mounted to the at least one syringe port is confirmed to be the recommended adapter type. Cowan [0267] teaches it is also possible to send messages to the operator alerting them to which syringe is on which side, and, when ‘which syringe is on which side’ conflicts with the user input protocol, a message is sent alerting the operator. 
Tucker in view of Cowan further teaches the recommended adapter type is based on a signal from the sensor for obtaining information from the encoding device associated with the syringe adapter (Tucker [Col. 33, lines 39-41] wherein the syringe/syringe adapter portion (30) associated with the syringe (12) transmits information about the syringe (12) to the injector (10)).  

Regarding Claim 54, Tucker in view of Cowan teaches the modified method of claim 11 (according to examiner’s interpretation, wherein Claim 54 depends on Claim 46), further comprising: determining, by the control device, one or more injection parameters for an injection to be performed based, at least in part, on the recommended adapter type.  . Cowan [0261] teaches various injection parameters are based at least in part on input which may be inputted by a user and/or processor in communication with the fluid control device; the control device sensor of Cowan reads the syringe adapter encoding device to provide information for the fluid control device, therefore the fluid control device determines one or more injection parameters for an injection to be performed based in part on the recommended adapter type loaded in the syringe port.

Regarding Claim 55, Tucker teaches a feedback and control system for a fluid injector (seen in Fig. 1A), comprising: an injector (Fig. 1A, (10)) comprising at least one syringe port (Fig. 1A, (16)) configured to receive a syringe adapter (Fig. 1B, (30)); and 
a control device ([Col. 7, lines 60-64] wherein the device has a control module for controlling fluid delivery, therefore the control module and device are in electronic communication) in electronic communication with the injector.
While Tucker teaches having a control module, and teaches having a user interface ([Col. 8, lines 1-4] wherein user selected injection parameters are input into the device to then deliver to a patient based on said parameters), Tucker doesn’t explicitly teach the control module comprising a visual display having a user interface for guiding a user during operation of the injector, the control device being configured to: determine a recommended adapter type based on a type of fluid to be injected to a patient; and provide, on the visual display, an indication of the recommended adapter type to be connected to the at least one syringe port; confirm that the syringe adapter mounted to the at least one syringe port is the recommended adapter type; and display a notification on the visual display if the syringe adapter mounted to the at least one syringe port is not the recommended adapter type.
In related prior art, Cowan teaches a feedback and control system for a fluid injector, having an injector (Cowan Fig. 58, (10)) with a control device (Cowan Fig. 58, (82)) comprising a visual display (Cowan Fig. 58, (118)) having a user interface for guiding a user during operation of the injector. In Cowan [0261], the user interface is part of the controller (82) and comprised on the display, wherein the user may monitor and configure the injector using the user interface. Further, Cowan [0267] teaches that the system can send alerts to the operator as well as messages indicating if syringes are properly mounted or if syringe mounting conflicts with the protocol that has been input; therefore the user interface guides a user during operation of the injector. 
  Cowan further teaches the control device being configured to: determine a recommended adapter type based on a type of fluid to be injected to a patient. Cowan [0267] teaches the system sends a message to a user (operator) notifying syringe placement on which side of the injector, as well as whether syringe placement conflicts with the protocol that was input. Cowan further teaches providing, on the visual display, an indication of the recommended adapter type to be connected to the at least one syringe port, in Cowan [0261] wherein injection parameters are represented through graphical icons and visual indicators on the display, and wherein the user can interact with these; Cowan [0268] and Fig. 59 teaches displaying syringe/adapter types on the display (118).
Further, Cowan teaches confirming that the syringe adapter mounted to the at least one syringe port is the recommended adapter type (Cowan [0267] wherein it is also possible to send messages to the operator alerting them to which syringe is on which side); and display a notification on the visual display if the syringe adapter mounted to the at least one syringe port is not the recommended adapter type (Cowan [0267] wherein when ‘which syringe is on which side’ conflicts with the user input protocol, a message is sent alerting the operator).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the control module of Tucker, which already has a user interface, to include a visual display associated with the user interface, for guiding a user during operation of the injector, recommending the adapter type based on the type of fluid to be injected to a patient, and indicating the recommended adapter type is connected to the at least one syringe port, and confirming the syringe adapter is mounted to the at least one syringe port is the recommended adapter type and display a notification on the visual display if the syringe adapter is not the recommended adapter type; all as taught by Cowan, for the motivation of allowing the user to view and interact with the various injection parameters through graphical icons and visual indicators produced on the display (Cowan [0261]) thus making use of the device easier and reducing errors during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783